Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-21 are present for examination.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/26/2018 (i.e. 2 IDSs) were being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 1-11, the preamble of claim 1 recites the phrase “… a computer-usable medium embodying….”  More specifically, the specification discloses ([0011]) that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves… or other transmission media”   However, claims 1-11 are not statutory because the specification does not clearly define and limit definition of the recited “a computer-

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0050328 (hereinafter Li) in view of 2009/0024563 (hereinafter Sengar). 

Regarding claims 1 and 12, Li discloses a database management system comprising a processor, a data bus coupled to the processor, and a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code comprising instructions executable by the processor for optimizing database query plans to improve execution of database queries by:
computing, with a query cost manager executed by the processor, a global cost estimation for one or more steps of the database query performed by the database management system performing global optimization by a query optimizer); 
identifying, using a first query manager executed by the processor, at least a first cost metric from the plurality of cost metrics that is low performing ([0014]; determining which query plan has the lowest query cost estimate);
collaboratively optimizing, by the first query manager executed by the processor, the query plan at the database management system by comparing differences between the first cost metric and a second cost metric at an additional database management system, thereby generating an optimized query plan for the database management system ([0050]; analyzing the plans by comparing those workloads to predetermined thresholds, wherein the workload for a specific query fragment plan can be determined by multiplying a query fragment cost estimate);
storing the optimized query plan at the database management system along with corresponding information identifying a reason for rewriting the optimized query plan; and executing, by the processor, the database query using the optimized query plan ([0032-0033]; wherein the global query plan (with its estimated cost), including individual query fragment plans with their estimated costs, is stored in the explain table; and global query plan to execute).
Li does not explicitly disclose the features of receiving, by the processor, a database query from a database client device; determining, by the processor, a query plan for carrying out the database query.  However, Sengar discloses the features of receiving a query; determining the representative query; and estimating the cost in terms of ‘timerons’ ([0009, and 0011-0013]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sengar in the system of Li in view of the desire to enhance the a quantified estimate of the optimizer compilation time by utilizing the global query plan resulting in improving the 

Regarding claim 2, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to retrieve a second query plan from the additional database management system using the first query manager to communicate with a second query manager at the additional database management system (Li: [0015 and 0038]) and (Sengar: [0027]).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to exchange, between the first query manager and a second query manager at the 

Regarding claims 4 and 13, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to compute the global cost estimation function based on a plurality of cost function variables including at least one of a query cost variable, hardware resource consumption variable, database table cardinality variable, database statistics accuracy variable, and a database load value variable (Li: [0004]; the cost function based on database statistics).

Regarding claims 5 and 14, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to build the global cost estimation function based on normalized performance cost metric data gathered at the database management system (Li: [0032]; cost estimation) and (Sengar: [0030]; normalized expression of query resource consumption). The references do not explicitly disclose the global cost estimation function in a 5-dimension space.  However, it would have been obvious for one with ordinary skill in the art to recognize that the specific dimension space utilized for cost estimate function would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance.

Regarding claims 6 and 15, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the query execution plan with the lowest cost). 

Regarding claims 7 and 16, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to collaboratively optimize the query plan by rewriting the database query to reduce the global cost estimation function for the query plan (Li: [0031]). 

Regarding claims 8 and 17, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to share the optimized query plan with the additional database management system (Li: [0029]; access to both relational DBMSs). 

Regarding claims 9, 18 and 20, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to store the optimized query plan by storing a query plan map comprising text for database query, rewritten text for database query, a reason to rewrite, and the optimized query plan (Li: [0031-0032]). 

Regarding claim 10, Li in view of Sengar discloses the database management system wherein the first query manager is operable for deciding, based on at least the first cost metric, 

Regarding claim 11, Li in view of Sengar discloses the database management system wherein the first query manager is operable for calculating a modified version of a parameter affecting execution of the database query by the database management system (Li: [0004]) and (Sengar: [0034-0035]).

Regarding claim 19, the claim limitations therein includes all the limitations of claims 1-2 and the limitation of computing a cost estimation function in a 5-dimension space selected from a group consisting of query cost, hardware resources, database table cardinalities, database statistics accuracy, and database load.  Although Li in view of Sengar does not explicitly disclose the claim limitation of computing the recited cost estimation function in a 5-dimension space, it would have been obvious for one with ordinary skill in the art to recognize that the specific information utilized for cost estimate function would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance.

Regarding claim 21, Li in view of Sengar discloses the computer program product further comprise computer instructions that, when executed by the database management system, causes the system to collaboratively optimize the query plan by suggesting or enforcing query optimization changes to physical parameters, including but not limited to adjusting a query invocation frequency, adjusting a buffer pool configuration, running a command to update 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/MONICA M PYO/Primary Examiner, Art Unit 2161